Citation Nr: 1641099	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation prior to January 16, 2016, and thereafter, an evaluation in excess of 10 percent for degenerative arthritis of the right knee (right knee disability).


REPRESENTATION

Veteran is represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1978 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal  from an April 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Detroit, Michigan (RO).  In pertinent part of that rating decision, the RO awarded service connection for right knee disability and assigned a noncompensable evaluation, effective from March 9, 2010.  

In June 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.

In September 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development. 

In a January 2016 rating decision, the AMC increased the assigned evaluation to 10 percent disabling for the right knee disability, effective from January 14, 2016.  The Veteran continues to seek the maximum rating for his right knee disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his right knee disability.  The Board previously remanded the matter to afford the Veteran with a new VA examination to evaluate the severity of his right knee disability.  The record now contains the report of a January 2016 VA joint examination.  

Based on a review of the January 2016 VA examination report, the Board does not find that it satisfies the VA's duty to assist because it does not include full active and passive range of motion findings as required under 38 C.F.R. § 4.59.   See Correia v. McDonald, 28 Vet. App. 158 (2016).  A remand is necessary to afford the Veteran with another VA examination to evaluate the severity of the Veteran's right knee disability, to include complete active and passive range of motion findings pursuant to 38 C.F.R. § 4.59.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dating from January 2016 and associate them with the claims folder.

2. Schedule the Veteran for a VA orthopedic examination to determine the current severity of the service-connected right knee disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed. 

The examiners must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, adjudicate the increased rating claim on appeal.  If any of the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




